DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “bonding the first component to the second component under the application of a bonding pressure, at a bonding temperature below the melting temperature of the solder, thereby realizing the insertion of the solder material into the cavities of the intermetallic layers, wherein the bonding pressure and temperature are applied during a bonding time, wherein the bond is established only by the insertion of the solder material into the cavities, and without the formation of a second intermetallic layer during the bonding time, and wherein forming the intermetallic layers comprises: providing the second component; -2-Application No.: 16/906,387 Filing Date:June 19, 2020 applying on the upper layers of the contact areas of the second component a layer of a third metal that is different from the second contact metal, the upper layers of the contact areas being formed of the second contact metal; and annealing the second component to thereby form the intermetallic layers by interdiffusion of the third metal and the second contact metal” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “-4-Application No.: 16/906,387Filing Date:June 19, 2020bonding the first component to the second component under the application of a bonding pressure, at a bonding temperature below the melting temperature of the solder, thereby realizing the insertion 
Regarding claim 21, the prior art does not disclose “ bonding the first component to the second component under the application of a bonding pressure, at a bonding temperature below the melting temperature of the solder, thereby realizing the insertion of the solder material into the cavities of the intermetallic layers, wherein the bonding pressure and temperature are applied during a bonding time, wherein the bond is established only by the insertion of the solder material into the cavities, and without the formation of a second intermetallic layer during the bonding time, wherein the skewness of the intermetallic layers is positive, and wherein the normalized volume of the intermetallic layers is between 0.3 µm 3/mm2 and 0.8 µm3/mm2” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899